DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 and 10-21 are pending.
Claims 1-5, 7, and 10 have been amended.
Claims 10-20 are new.
This action is Final.

Claim Objections
Claim 15 and 17-19 are objected to because of the following informalities:  
Claim 15 states “wherein the pre-set distance is greater as the obtained congestion level is higher and shorter as the obtained congestion level is lower” but this is unclear because a value that is pre-set means it is fixed by definition, and cannot vary as described based on circumstances. Perhaps applicant meant “wherein the pre-set distance is adjusted to a greater distance as the obtained congestion level is higher and is adjusted to a shorter distance as the obtained congestion level is lower”.
Claim 17 states “…according to satisfaction of a preset condition that defines an execution timing of reducing the power consumption, wherein the preset condition is selected according to the obtained congestion level among a plurality of conditions such that the execution timing is earlier as the obtained congestion level is higher” but this is unclear because something that is preset is fixed or previously set by definition, and cannot vary based on the currently obtained circumstances. Perhaps applicant meant “…according to satisfaction of [[a]] preset conditions that defines an execution timing of reducing the power consumption, wherein the preset conditions are based on levels ”.
Claim 18 recites “wherein the plurality of conditions correspond to the plurality of ranks, respectively, and the preset condition is selected according to the determined rank to which the obtained congestion level belongs to” but should be amended to “wherein the preset conditions correspond to the plurality of ranks, respectively, and [[the]] a preset condition is selected according to the determined rank to which the obtained congestion level belongs to”.
Claim 19 recites “wherein the preset condition defines the execution timing of reducing the power consumption to be a pre-set period prior to an expected execution time of the specific function at the location, and the pre-set period corresponding to each of the plurality of conditions increases as the obtained congestion level is higher” but this is unclear because something that is preset is fixed or previously set by definition, and cannot vary based on the currently obtained circumstances. Perhaps applicant meant “wherein the preset conditions defines the execution timing of reducing the power consumption to be a pre-set period prior to an expected execution time of the specific function at the location, and the pre-set period being higher as the congestion levels are higher ”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 11-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris PGPUB 2010/0070161 and further in view of Van Os et al. (hereinafter as Van Os) PGPUB 2013/0345980 and Lin PGPUB 2011/0040626.
As per claim 1, Harris teaches a portable terminal [0001-0002, 0008: navigator device in an automobile] comprising: 
a rechargeable battery [FIG. 2 battery 200 and 0009: rechargeable]; 
at least one memory configured to store program code [0065 and FIG. 2 data storage unit 220]; 
at least one processor configured to access said at least one memory, read said program code, and operate according to said program code [0009: processor 215], said program code including: 
congestion level obtaining code configured to cause at least one of said at least one processor to obtain a congestion level indicative of people-related congestion within a range that includes a location [0011: (detects the user of the navigator is in a traffic jam within a range of a particular location if speed is too slow; that location could be the destination or a location where a next navigation instruction is given)];
power consumption reduction code configured to cause at least one of said at least one processor to reduce, based on the obtained congestion level, power consumption of the battery before the portable terminal arrives at the location [0011: (display is turned off to conserve power because user does not need to know anything about the navigation if user is stuck in traffic)].

	Harris does not explicitly teach a location at which a specific function from among a plurality of executable functions of the portable terminal is expected to be executed; wherein the specific function is a function of outputting information based on specific electronic data, or a function of sending the specific electronic data wirelessly to equipment installed at the location, or a function of receiving the specific electronic data wirelessly from the equipment installed at the location, and wherein the specific electronic data indicates that a user of the portable terminal has a specific certificate related to the specific function. Harris does not describe an action to execute at a particular location.
	Van Os teaches a device that provides navigation instructions while performing power saving operations. Van Os is therefore similar to Harris because they both pertain to saving power on a navigation device. Van Os further teaches a location at which a specific function from among a plurality of executable functions of the portable terminal is expected to be executed [0023, 0354-0356: (when device reaches near the next navigation point, the screen is turned on and new navigation instruction is determined and displayed (specific function) and voice guidance is provided (plurality of executable functions)]; power consumption reduction code configured to cause at least one of said at least one processor to reduce, based on the obtained congestion level, power consumption of the battery before the portable terminal arrives at the location [FIG. 42, 0353-0354, and 0357-0358: (display is turned off to save power [FIG. 42 and 0355-0356: (screen is turned on to display navigation instructions and countdown to the next navigation point (specific electronic data)], or a function of sending the specific electronic data wirelessly to equipment installed at the location, or a function of receiving the specific electronic data wirelessly from the equipment installed at the location. Van Os teaches a way to conserve power in a navigation device by turning off the display when it determines that it will take the driver a while to perform the navigation instruction, and turning back on the display when the driver is near the navigation point so that the driver can complete the navigation instruction and for a new navigation instruction to be presented.
	The combination of Harris with Van Os therefore yields the navigation device of an automobile turning off its display when it determines the automobile is in a traffic jam and is moving slowly (which means it will take a while to complete the navigation instruction), and turning back on the display when it determines the automobile is near the navigation point so that new navigation instructions can be provided for the user to reach its destination.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Van Os’ teachings of turning on the screen of the navigation device when the automobile reaches the navigation point in Harris. One of ordinary skill in the art would have been motivated to use Van Os’ teachings of turning back on the screen when Harris’ automobile is nearby the navigation point 
	Harris and Van Os do not explicitly teach wherein the specific electronic data indicates that a user of the portable terminal has a specific certificate related to the specific function. Harris and Van Os do not mention that the navigation instructions presented indicates that the user has a specific certificate. 
	Lin teaches providing navigational services to a driver. Lin is thus similar to Harris and Van Os and are in the same field of endeavor. Lin further teaches wherein the specific electronic data indicates that a user of the portable terminal has a specific certificate related to the specific function [0021: (users opt-in to subscribe to receiving navigational information including directions based on traffic information by registering and receiving authentication information; the displayed navigation instructions therefore indicates that the user has a subscription (specific certificate) related to the specific function of displaying navigational instructions)]. Lin teaches subscribing for traffic based navigational instructions.
	The combination of Harris and Van Os with Lin therefore yields a user opting in to subscribe to traffic service before the navigation device can detect traffic information or provide navigational instructions based on traffic, and then performing the power saving feature of turning off the display if the navigation device determines the automobile is in a traffic jam and is moving slowly.


As per claim 2, Harris, Van Os, and Lin teaches the portable terminal according to claim 1, wherein the program code further includes location obtaining code configured to cause at least one of said at least one processor to obtain location information indicating a current location of the portable terminal, and the power consumption reduction code is further configured to cause at least one of said at least one processor to evaluate whether the obtained current location of the portable terminal is within a pre-set distance from the location at which the specific function of the portable terminal is expected to be executed [Van Os 0354-0355: (determine whether the device is near the next navigation point; near can mean 250 feet (pre-set distance)) and 0090: (current location)].
Harris, Van Os, and Lin do not explicitly teach if the portable terminal is within the pre-set distance from the location reduce power consumption of the battery before the portable terminal arrives at the location. Van Os describes turning on the display for a period of time if the vehicle is near the next navigation point.
However, Van Os also describes that based on speed of the vehicle, the distance for displaying the maneuver is adjusted [0276], and similarly, Harris indicates that the 
As per claim 3, Harris, Van Os, and Lin teaches the portable terminal according to claim 1, wherein the program code further includes determining code configured to cause at least one of said at least one processor to determine whether the portable terminal has arrived at an end of a line extending from the location at which the specific function of the portable terminal is expected to be executed [Van Os 0356: (determines if device is at its destination (end of navigation line)], and if it is determined that the portable terminal has arrived at the end of the line extending from the location, reduce the power consumption of the battery [Van Os 0356: (end navigation if device reaches destination)]. 
As per claim 5, Harris, Van Os, and Lin teach the portable terminal according to claim 1, wherein the power consumption reduction code is further configured to cause at least one of said at least one processor to cancel reducing the power consumption of the battery when the portable terminal enters a range pre-set as a neighboring range of the location while power consumption of the battery is being reduced [Van Os 0354-
As per claim 6, Harris, Van Os, and Lin teach the portable terminal according to claim 1, wherein the power consumption reduction code is further configured to cause at least one of said at least one processor to reduce, based on the obtained congestion level, the power consumption of the battery at a different timing [Van Os 0354: (screen is in black because it has timed out; screen is turned off at a timing if it determines user has to wait for a while to reach navigation point)]. 
As per claim 7, Harris, Van Os, and Lin teach the portable terminal according to claim 1, wherein the power consumption reduction code is further configured to cause at least one of said at least one processor to reduce the power consumption of the battery if the obtained congestion level is greater than or equal to a threshold value [Harris 0011-0012: (display of navigator turns off if traveling at less than a specified speed, indicating a traffic jam is greater than a threshold)]. 

Claim 10 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.

As per claim 11, Harris, Van Os, and Lin teach the portable terminal according to claim 1, wherein the specific electronic data is electronic ticket data, electronic certificate data, or electronic value data [Van Os 0354-0356: (screen is turned on to display (specific function) navigation instructions and countdown to the next navigation 
As per claim 12, Harris, Van Os, and Lin teach the portable terminal according to claim 1, wherein the specific function is the function of sending the specific electronic data wirelessly to the equipment installed at the location [based on the alternative language of claim 1, Van Os teach the specific function is a function of outputting information based on specific electronic data as described above); Van Os 0354-0356 and FIG. 42: (additionally, sending the specific electronic data wirelessly to the equipment installed at the location can be viewed as the sending navigation instructions to the mounted (installed) navigation device when the vehicle arrives at the navigation point location)].
As per claim 13, Harris, Van Os, and Lin teach the portable terminal according to claim 1, wherein the specific electronic data is prestored in the portable terminal [Harris 0018: (data storage store information indicative of maps; data storage stores data that is to be presented on the navigation device)].
As per claim 14
As per claim 15, Harris, Van Os, and Lin teach the portable terminal according to claim 2, wherein the pre-set distance is greater as the obtained congestion level is higher and shorter as the obtained congestion level is lower [Van Os 0276: (vary the distance at which animation begins based on speed the device is moving and speed limit of the road, which indicates the traffic; Van Os factors in the traffic when determining when to display instructions)]. 
As per claim 17, Harris, Van Os, and Lin teach the portable terminal according to claim 1, wherein the power consumption reduction code is configured to cause at least one of said at least one processor to reduce the power consumption of the battery according to satisfaction of a preset condition that defines an execution timing of reducing the power consumption, wherein the preset condition is selected according to the obtained congestion level among a plurality of conditions such that the execution timing is earlier as the obtained congestion level is higher [Harris 0011: (speed of the vehicle is determined to detect if user is in a traffic jam condition; if it is in a traffic jam condition, power to the display is turned off within an execution time; if it is not in a traffic jam condition, power to the display is not turned off and the execution time for turning off the display is very high or infinite;  therefore, as congestion level is higher, execution time is earlier)].
As per claim 20, Harris, Van Os, and Lin teach the portable terminal according to claim 17, wherein the specific function is a function of sending the specific electronic data wirelessly to equipment installed at the location [based on the alternative language of claim 1, Van Os teach the specific function is a function of outputting information based on specific electronic data as described above); Van Os 0354-0356 and FIG. 42: .


Claims 4, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris PGPUB 2010/0070161 in view of Van Os et al. (hereinafter as Van Os) PGPUB 2013/0345980 and Lin PGPUB 2011/0040626, and further in view of Haleem PGPUB 2012/0078501.
As per claim 4, Harris, Van Os, and Lin teach the portable terminal according to claim 1, each of the plurality of executable functions being executed by using the battery [0354-0356, 0286, and 0310: (Van Os’ navigation device runs on battery power and thus implements the functions based on battery power)].
Harris, Van Os, and Lin do not explicitly mention wherein the power consumption reduction code is further configured to cause at least one of said at least one processor to restrict, based on the obtained congestion level, an execution of at least one of the 
Haleem teaches providing a navigation device that factors in vehicle traffic. Haleem is therefore similar to Harris, Van Os, and Lin because they provide vehicle navigation. Haleem further teaches wherein the power consumption reduction code is further configured to cause at least one of said at least one processor to restrict, based on the obtained congestion level, an execution of at least one of the plurality of executable functions of the portable terminal except for the specific function [0118: (based on heavy traffic at a slow rate of speed, location sampling in a GPS is reduced to limit power consumption in a slow mode), 0117: (based on a vehicle being stationary as in a traffic jam, location sampling at a GPS is suspended to reduce energy consumption in a sleep mode) and 0116: (in standard mode where vehicle is moving with no traffic, location sampling of GPS is normal)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Haleem’s teachings of reducing restrictions as traffic congestion improves and increasing restrictions as traffic congestions worsens in Harris, Van Os, and Lin. One of ordinary skill in the art would have been motivated to use Haleem’s teachings of controlling location sampling in a GPS based on traffic congestions in Harris, Van Os, and Lin to further save power when frequent location sampling is not needed, such as in a high traffic condition, which thereby extends the life of the navigation device..
As per claim 16, Harris, Van Os, Lin, and Haleem teach the portable terminal according to claim 4, wherein a number of the at least one of the plurality of executable functions of which the execution is restricted becomes greater as the obtained congestion level is higher or becomes less as the obtained congestion level is lower [0116-0118: (the number of restricted functions decrease by 1 as congestion is lowered from slow moving traffic to no traffic)].
As per claim 18, Harris, Van Os, and Lin teach the portable terminal according to claim 17.
Harris, Van Os, and Lin do not teach wherein the obtained congestion level is compared with two or more thresholds to determine a rank to which the obtained congestion level belongs to, among a plurality of ranks, and wherein the plurality of conditions correspond to the plurality of ranks, respectively, and the preset condition is selected according to the determined rank to which the obtained congestion level belongs to. Harris describes one threshold for determining whether a user is walking versus moving in a vehicle, but does not describe multiple thresholds for determining multiple congestion levels and power saving responses.
Haleem teaches providing a navigation device that factors in vehicle traffic. Haleem is therefore similar to Harris, Van Os, and Lin because they provide vehicle navigation. Haleem further teaches wherein the obtained congestion level is compared with two or more thresholds to determine a rank to which the obtained congestion level belongs to , among a plurality of ranks [0116-0118: (congestion level is determined by determining whether the navigation device is stationary (first threshold of 0), moving at a slow speed (second threshold at which they consider to be a slow speed), or is moving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Haleem’s teachings of having a plurality of different traffic conditions and corresponding thresholds in Harris, Van Os, and Lin. One of ordinary skill in the art would have been motivated to provide a plurality of different traffic conditions and corresponding thresholds in Harris, Van Os, and Lin because it allows for increased granularity in power control to save power as traffic worsens, thereby improving user convenience while providing high power savings. 


Allowable Subject Matter
Claims 8, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the informalities in the claim objections are corrected as described above.


Response to Arguments
Applicant’s arguments, see pages 11-12, filed 1/5/2021, with respect to claims 1 and 10 have been fully considered and are partially persuasive.  The previously applied prior art do not explicitly describe “the specific electronic data indicates that a user of the portable terminal has a specific certificate related to the specific function” and thus the rejection of claims 1 and 10 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Applicant's arguments regarding Harris in view of Van Os cannot teach the limitations “at which a specific function…is expected to be executed” and “wherein the specific function is a function of outputting information based on specific electronic data…” is not persuasive. No additional details or explanation is provided by the applicant. Examiner respectfully disagrees with applicant’s assertions.
As indicated in the claim rejection above, Van Os teaches a specific function from among a plurality of functions to be executed, which includes turning on the screen and display instructions as the specific function, and providing voice guidance as additional executable functions [0023 and 0354-0356]. In addition, Van Os teaches outputting information based on specific electronic data because navigation instructions (specific electronic data) is displayed on the navigation device when the vehicle arrives at the location.
Therefore, under the broadest reasonable interpretation of the claim limitations, Harris and Van Os still teach the limitations in the independent claims and are still applicable prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blackwood (PGPUB 2008/0177461) teaches paying or subscribing for traffic related navigation services.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/           Primary Examiner, Art Unit 2186